DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Regarding the Restriction Requirement mailed 14 May 2020, Applicant's elected the specific enhancer component and polypeptide sequence of the enhancer component species of RAD51 and RAD51 G151D encompassing claims 1-3, 35-39, 41, 43, 45, 46, 50, 51, 53, 55, 57, and 65-67.
Claims 1-3, 35-39, 41, 43, 45, 46, 50, 51, 53, 55, 57, 65-67 and the species of RAD51 and RAD51 G151D are under examination on the merits.

Application Status
The Amendments and Remarks filed 29 January 2021 in response to the Office Action of 29 September 2020 are acknowledged and have been entered. Claims 1-3, 35-39, 41, 43, 45, 46, 50, 51, 53, 55, 57, 65-67 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 35 recites "wherein the enzymatic unit lacks the ability to cleave DNA". This is a mutually exclusive limitation as claim 1 requires an enzymatic unit that comprises target-specific endonuclease component. It is unclear how an enzymatic unit lacking the ability to cleave DNA is called an endonuclease. 
Claim 36 is rejected as it depends from a rejected claim.

Response to Arguments
Applicants argue that “in the specification, the only required function of the "target-specific endonuclease component" is to provide for target specificity”.   Applicant’s arguments have been considered and found not persuasive as the claims have not limited the one target-specific endonuclease component to having the function of target specificity.  A target specific endonuclease has many components, one of which is responsible for cleaving nucleic acids.  Applicants also argue “not all endonucleases are DNA endonucleases, and as such, the Examiner's assumption (i.e., that an endonuclease must be able to cleave DNA) is inaccurate”.  Applicant’s arguments have been considered and found not persuasive.  While it is true that a protein may comprise a mutated nuclease domain, thereby making that protein catalytically inactive, that protein is no longer defined as an endonuclease.  An endonuclease is an enzyme that cleaves nucleic acids.  Therefore it remains unclear how an enzymatic unit lacking the ability to cleave DNA is called an endonuclease. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 37-39, 43, 45-46, 57 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma et. al. 2017 Nature; 548 (7668):413-419) in view of Mermod (US 2012/0231449 A1).
Regarding claim 1 and 38 Ma teaches the correction of the heterozygous MYBPC3 mutation (loss of heterozygosity at a gene locus of interest), an autosomal dominant mutation of which causes hypertrophic cardiomyopathy (HCM), in human preimplantation embryos (comprising living cells) with precise CRISPR–Cas9-based targeting accuracy (target-specific endonuclease) and 
Ma does teach the introduction of an enzymatic unit that comprises CRISPR-Cas9 (i.e. a target-specific endonuclease component). Ma does not teach an enzymatic unit that further comprising at least one enhancer component that enhances chromosomal homologous recombination between the desired allele and the undesired allele of each of the at least one gene locus of interest.
Mermod teaches that homologous recombination (HR) can be enhanced by providing supplemental HR proteins (HR enzymes) to the cells, which include Rad 51 [0085].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ma by including the HR enhancer Rad51 of Mermod.  One of ordinary skill in the art would be motivated to include Rad51 in the method of Ma to enhance genome editing by enhancing HR thereby stimulating of a loss of heterozygosity at a gene locus of interest with a reasonable expectation of success.
Regarding claim 2, Ma teaches DNA repair mechanisms activated in response to CRISPR–Cas9-induced DSBs in the mutant paternal MYBPC3 gene [pg. 414, col. 1, paragraph 2], i.e. an ΔGAGT deletion by HDR using the maternal wild-type allele as a template as they were not injected with exogenous single-stranded oligodeoxynucleotide (ssODNs) [pg. 415, col. 1, and paragraph 1; Fig. 2b].  Mermod teaches the HR enhancer enzyme Rad51.   
Regarding claim 3, the teachings of Ma are discussed above as applied to claim 2.
Regarding claim 36, Ma teaches wherein the CRISPR-Cas9 (at least one target-specific endonuclease component) targeting (specifically binds to) the mutant allele (the undesired allele) of one or more of the at least one gene locus of interest [Extended Data Figure 1].
Regarding claim 37 and 39, Mermod teaches a cell population modified by a transgenic sequence to express a HR enzyme [0089].  Ma also teaches the expression of Cas9 and sgRNA from an expression cassette in iPSCs [pg. 414, col.1, paragraph 5]. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ma by include the method of Mermod of modifying a cell with a transgenic sequence to express a HR enzyme, which could be the Rad51 HR enzyme of Mermod.  This modification would enable the cell to express Rad51 to enhance genome editing.  One of ordinary skill in the art would be motivated to include Rad51 in the method of Ma to enhance genome editing by stimulating of a loss of heterozygosity at a gene locus of interest with a reasonable expectation of success.
Regarding claims 43, 45-46, and 57, Ma teaches the transfection of patient iPCSs (cells) with Cas9 and sgRNA expression plasmids [pg. 414, col. 1, paragraph 5].
Regarding claim 65, Ma teaches homology-directed repair (HDR) can rebuild the DSB site (endogenous sequence) using a supplied exogenous DNA molecule as a template (transgenic payload gene), or exogenous single-stranded oligodeoxynucleotide (ssODN) templates encoding homology arms to the targeted region (Extended Data Table 1), leading to correction of the mutant allele [pg. 413, last paragraph].  Ma that cells were electroporated together with ssODN, Cas9 and sgRNA expression plasmids (genetically engineered transgenic organism).  

Claim 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma et. al. 2017 Nature; 548 (7668):413-419) in view of Mermod (US 2012/0231449 A1) and further in view of Brinkmann (WO2018060238A1).
The teaching of Ma and Mermod are discussed above as applied to claim 1 and in the obviousness rationale and are similarly applied to claim 41.  Ma and Mermod do not teach wherein the Rad51 component comprises a small molecule that enhances homologous directed repair.  
Brinkmann teaches the combination of CRISPR/SpCAS9 and DPH1 targeting 20mer gRNA with compounds that modulate DNA repair mechanisms to evaluate and quantify the influence of DNA repair modulators on efficiency and specificity of gene editing; and that the RAD51 modulator (RS-1 (RAD51 -stimulatory compound 1) was added to stimulate HR) [example 11, paragraph 2].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined method of Ma and Mermod as taught in claim 1 by including the RS-1. One of ordinary skill in the art would be motivated to include RS-1 in the method of Ma to enhance genome editing by stimulating Rad51 thereby enhancing HR and stimulating a loss of heterozygosity at a gene locus of interest with a reasonable expectation of success.

Claim 50-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma et. al. 2017 Nature; 548 (7668):413-419) in view of Mermod (US 2012/0231449 A1) and further in view of Song (Song et. al. 2015. Nature Communications. 7, 10548, pg. 1-7).
The teaching of Ma and Mermod are discussed above as applied to claim 1, 43 and in the obviousness rationale of claim 1 and are similarly applied to claims 50-51 and 53.  Ma and Mermod do not teach wherein the target-specific endonuclease is a RNA-independent endonuclease from the group consisting of a meganuclease, a zinc-finger nuclease, a transcription activator-like effector nuclease, and a restriction enzyme, optionally wherein the restriction enzyme is a site-specific DNA-nicking enzyme; or wherein the loss of heterozygosity is enhanced by at least 20% relative to the loss of heterozygosity in the absence of the at least one enhancer component.  
Regarding claims 50-51, Song teaches that customizable nucleases, such as zinc-finger nuclease (ZFN), transcription activator-like effector nuclease (TALEN) and CRISPR/Cas9 are efficient in generating double-strand breaks (DSB) in the genome that can lead to a functional knockout (KO) of the targeted gene or be used to knock-in a DNA sequence at a specific locus in the genome in a number of species [pg.2, col.1, paragraph 1].  Song teaches that RS-1, the HDR enhancer, enhances Cas9- and TALEN-mediated knock-in efficiency in rabbit embryos both in vitro and in vivo [pg.2, col.1, paragraph 3].  Song teaches the design and validation of TALEN pairs targeting rbApoAI locus for knocking in the hApoAII coding sequence [Fig. 2a].   It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined method of Ma and Mermod to include the RNA-independent endonuclease of TALEN.  This modification would mount as a simple substitution of one known endonuclease for another with a reasonable expectation of success in practicing the claimed invention.
Regarding claim 53, Song teaches that RAD51 mRNA, when injected into embryos in addition to sgRNA, Cas9 mRNA and donor DNAs, improved the knock-in efficiency (25%) more of .  

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma et. al. 2017 Nature; 548 (7668):413-419) in view of Mermod (US 2012/0231449 A1) and further in view of Yen (US 2016/0101111 A1).
The teaching of Ma and Mermod are discussed above as applied to claim 1 and in the obviousness rationale of claim 1 and are similarly applied to claims 51.  Ma and Mermod do not teach wherein the enhancer component stimulates essentially error-free chromosomal homologous recombination.
Yen teaches that Rad51 is a key protein in error-free homologous recombination (HR) [0097].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the Rad51 HR enhancer stimulates essentially error-free chromosomal homologous recombination in the combined method of Ma and Mermod as discussed in the obviousness rationale of claim 1 and would have a reasonable expectation of success in practicing the claimed invention.

Claim 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma et. al. 2017 Nature; 548 (7668):413-419) in view of Mermod (US 2012/0231449 A1) and further in view of Cotta-Ramusino (WO 2017/165826 A1)
The teaching of Ma and Mermod are discussed above as applied to claim 1 and in the obviousness rationale of claim 1 and are similarly applied to claims 66 and 67. Ma and Mermod do not teach a therapeutic composition for use in a method of preventing or treating a medical condition caused by heterozygosity at an allele of a gene of interest, the composition at least one 
Cotta-Ramusino teaches that genome editing systems can be implemented (e.g., administered or delivered to a cell or a subject) in a variety of ways, and different implementations may be suitable for distinct applications; for instance, a genome editing system is implemented, in certain embodiments, as a protein/RNA complex (a ribonucleoprotein, or RNP), which can be included in a pharmaceutical composition (therapeutic composition) [pg. 36, lines 7-11].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed take the enhancer component and target specific endonuclease from the combined method of Ma and Mermod as taught in claim 1 and formulating it to be included in the therapeutic composition for genome editing as taught by Cotta-Ramusino.  One of ordinary skill in the art would be motivated to modify the teachings as taught for the development of a therapeutic for use in a method of preventing or treating an autosomal dominant disorder medical condition, such as HCM as taught by Ma, caused by heterozygosity at an allele of a gene of interest.  

Claims 1, 38, 43, 45-46, 57 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma et. al. 2017 Nature; 548 (7668):413-419) in view of Mermod (US 2012/0231449 A1) and further in view of Marsden (Marsden et. al. 2016 PLoS Genet 12(8): e1006208, pg. 1-29).
Regarding claim 1, 38, 43, 45-46, 57 and 65 the teaching of Ma and Mermod are discussed above as applied to claims 1, 38, 43, 45-46, 57 and 65 and are similarly applied.
Ma and Mermod do not teach wherein the at least one enhancer component comprises RAD51 G151D.
Marsden teaches that the expression of the RAD51 G151D variant in human breast epithelial cells increases the levels of homology-directed repair; and that the RAD51 G151D somatic 
Therefore it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined method of Ma and Mermod with the RAD51 G151D.  This modification would mount as a simple substitution of the RAD51 of Mermod for the RAD51 G151D of Marsden and would provide a reasonable expectation of success in practicing the claimed invention.

Response to Arguments
Applicants argue that “one having ordinary skill in the art - and in light of the teachings of Ma and Mermod - would not have had a reasonable expectation of success of arriving at the methods recited in the instant claims because…..”:
“First…..the prior art, as a whole, discredited the teachings of a”.  Applicant further provides prior art references that potentially discredits the teaching of Ma.  Specifically Applicants argue, from the summary of the teachings of the prior art disclosed, that “Ma did not attempt to characterize the mechanism of the ICHR allegedly observed” and that “the experiments in Ma could have generated false positives”.  Furthermore, applicant’s notes that the findings reported in Ma continue to be questioned by those of skill in the art.  Applicant’s arguments have been considered and found not persuasive.  A declaration would be required to overcome the rejection under 103 as citing to NPLs is not sufficient. "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.  Publications may be evidence of the facts in issue and should be considered to the extent that they are probative." MPEP 716.02(g).  Furthermore applicant’s arguments have been found not persuasive as Ma positively teaches the 
“Second…… one having ordinary skill in the art would not have been motivated to combine the teachings of Ma with the teachings of Mermod” because “Mermod does not teach that any of the factors described therein, including Rad51, are involved in ICHR because Mermod describes factors that are involved in canonical homologous recombination and the mechanism of ICHR is distinct from the mechanism of canonical homologous recombination in the fact that ICHR occurs at a much lower frequency than canonical recombination, which is considered important to limiting undesired loss of heterozygosity”.  Applicant’s arguments have been considered and found not persuasive as both Ma and Mermod teach Ma and Mermod discuss homology directed repair of a DNA double-strand break.  Ma teaches introducing DSB and Mermod teaches that RAD51 promotes the repair of a DSB.  Therefore one of ordinary skill looking to enhance any HR would be motivated to include Rad51 in the method of Ma to enhance genome editing.
“Finally…… the methods recited in the instant claims are unexpected in light of the prior art” because “ICHR may be achieved in the absence of DSB”.  Applicant’s arguments have been considered and found not persuasive as they are not commensurate in scope 

Conclusion
No claims allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636